—In an action for a judgment declaring, inter alia, that the plaintiff is not required to provide insurance coverage in connection with the subject accident, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated August 15, 2001, as granted the respective cross motions of the defendants North American Specialty Insurance Company, Canal Hi Fi, Inc., and Anne-Marie Charles for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly granted summary judgment in favor of the defendants North American Specialty Insurance Company, Canal Hi Fi, Inc., and Anne-Marie Charles (see CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557).
Furthermore, we reject the plaintiffs argument pursuant to CPLR 3212 (f) that summary judgment was premature as discovery was not yet completed. The plaintiffs mere hope that *531it might be able to uncover some evidence during the discovery process is insufficient to deny summary judgment (see Wood v Otherson, 210 AD2d 473; Pow v Black, 182 AD2d 484). Smith, J.P., O’Brien, Krausman and Rivera, JJ., concur.